DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 12/29/2020.  Claims 1-20 are pending and an action on the merits is as follows.	
The title has been amended, previous objection is withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 12/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10429049 or US10234123 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Remarks, filed12/29/2020, with respect to claims 1-20 have been fully considered and are persuasive. Specifically the applicant filed terminal disclaimer that has been approved. The rejections of claims 1-20 are hereby withdrawn.
	
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in the amendment filed 12/29/2020.
The application has been amended as follows: 
-  Please delete the current title and replace with the following “TUBULAR LIGHTING APPARATUS WITH PROTECTION PORTION”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1;specifically, the prior art fails to teach or suggest a Tubular Lighting Apparatus “wherein the light source having a driver circuit with an external end connected to a second end of the leading wire, the driver circuit containing an electronic ballast for converting an external power source to a high frequency electric current; wherein the leading wire has a protective portion connected to the first metal pin connecting to the leading wire, when a heat is applied on the first metal pin, the heat is transmitted to the protective portion” in combination with other features of the present claimed invention.
Regarding claims 2-20, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879